DETAILED ACTION
 
Status of Claims
 
This First Office action is in reply to the application filed on 24 September 2021.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-19 are currently pending and have been examined.  The Information Disclosure Statements filed 24 September 2021 and 25 May 2022 have been considered by the Examiner.  Signed copies are enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1-19 recite the indefinite claim phrase limitations: “wherein.  These indefinite claim limitations preceding and following these indefinite phrase limitations will be interpreted as best and reasonably interpreted by the Examiner.  Additionally, limitations recited/claimed in the preamble of the independent claims are not given actual patentable weight without actual recitation and results supported in the claim limitations. Clarification/correction is required. Additionally, the numerous “wherein” clauses recited for Claims 1-19 are interpreted as broadly and reasonably for the claim limitations post/following for the prior art citations.  See MPEP 2111.04, I. II.:  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) wherein clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jobin et al. (Jobin) (US2016/0307425).
With regard to Claim 1, Jobin teaches a system for improving process safety in an industrial environment system with a plurality of the industrial apparatuses (an integrated system is provided combining body sensing and environmental sensing with corporate information systems in support of safety for workers in industrial settings) (see at least paragraphs 13-18, Abstract), the system comprising:

a network interface configured to receive data from a plurality of sensors located in the industrial environment, the received data is indicative of integrity of the plurality of the industrial apparatuses, at least some of the plurality of sensors including Global Positions Systems (GPS) receivers (GPS) configured to provide geographic location data associated with a respective industrial apparatus (context-aware safety monitoring; machine learning algorithms can be used to integrate and analyze all of the input data in real time and provide finer tuned probabilities of potential issues; sensors) (see at least paragraphs 18, 27-31, FIG. 1);

a memory configured to store data associated with the industrial environment; at least one processor (see at least paragraphs 54-63) configured to:

receive from the network interface data acquired by the plurality of sensors (location sensors) in a geographic location of at least one industrial apparatus (The worker 108 may, for example, scan a badge having an RFID chip in it using the RFID sensor affixed to the piece of factory equipment 114 to indicate that the worker has begun to work on the piece of factory equipment 114. Alternatively, one or more tools used by the worker 108 may contain an RFID chip to indicate that the worker is using a particular tool. This information may be used to, for example, deduce that the worker 108 is located at a particular location in the factory or that the worker 108 is currently performing a particular task on his or her schedule) (see at least paragraphs 18-22);

analyze the received data (Information from body sensors 204 and environmental sensors 206 can be considered as a way to mitigate the effects of false positives, utilizing their accuracy and confidence intervals, as well as information probability) to derive real-time information associated with the at least one industrial apparatus (see at least paragraphs 25-30);

retrieve from the memory data associated with the industrial environment, the retrieved data includes process safety data associated with the at least one industrial apparatus (Information from body sensors 204 and environmental sensors 206 can be considered as a way to mitigate the effects of false positives, utilizing their accuracy and confidence intervals, as well as information probability. For example, temperature sensors may have accuracy measures in +−0.5 degrees, a motion sensor may detect correct user movements 90% of the time, and an environmental sensor can detect UV radiation levels with 80% accuracy. All of this information may be considered when assigning weights to the various pieces of data as part of a deterministic algorithm to determine whether a safety issue exists in the current context) (see at least paragraphs 25-30);

use the real-time information and the process safety data to identify a situation in which the at least one industrial apparatus is used or maintained without complying to regulations (Information from body sensors 204 and environmental sensors 206 can be considered as a way to mitigate the effects of false positives, utilizing their accuracy and confidence intervals, as well as information probability. For example, temperature sensors may have accuracy measures in +−0.5 degrees, a motion sensor may detect correct user movements 90% of the time, and an environmental sensor can detect UV radiation levels with 80% accuracy. All of this information may be considered when assigning weights to the various pieces of data as part of a deterministic algorithm to determine whether a safety issue exists in the current context) (see at least paragraphs 25-30); 

based on the identified situation (safety hazard), update a risk score of a task scheduled to take place in the geographic location (located) to prevent an accident involving the at least one industrial apparatus (preventative measures; The remote contextual rule engine 218 can generate notifications of new user assignments, new tasks, new meetings, and the like, and the local contextual rule engine 216 can then use these notifications to update a local cache and combine that information with data from the various body sensors 204 and environmental sensors 206, thus merging corporate information with sensor data into the user context; receiving biometric data from one or more body sensors monitoring a worker; receiving environmental data from one or more environmental sensors in an area surrounding the worker; retrieving corporate information system (CIS) information for the worker, the CIS information including a schedule of tasks assigned to the worker; determining a task currently being performed by the worker based on the schedule of tasks; assigning weights to the biometric data and the environmental data, the weights varying between data from different sensors, the weights assigned based on the task currently being performed by the worker; calculating a current safety score for the worker based on the calculation of a formula, the formula using the assigned weights as coefficients to variables, the variables being values obtained from the biometric data and the environmental data; comparing the current safety score to a safety threshold; in response to a determination that the current safety score violates the safety threshold, generating an alert to the worker) (see at least paragraphs 2, 23-26, Claim 1).

With regard to Claim 2, Jobin teaches wherein the real-time information is derived from data received from operational technology (OT) sensors associated with the plurality of the industrial apparatuses (see at least paragraphs 13-18).

With regard to Claim 3, Jobin teaches wherein the real-time information is derived from additional data received from at least one of: a plurality of cameras located in the industrial environment, one or more communication devices of employees in the industrial environment, wearable sensors of employees in the industrial environment, environmental sensors, or sensors associated with working tools (see at least paragraphs 13-22, 63).

With regard to Claim 4, Jobin teaches wherein the real-time information includes indications of employees actions that deviate from process safety procedures, and wherein the at least one processor is configured to use the indications of employees actions to identify the situation in which the at least one industrial apparatus is used or maintained without complying to regulations (see at least paragraphs 26-31).

With regard to Claim 5, Jobin teaches wherein the retrieved process safety data includes infrastructure blueprints of the industrial environment, and wherein the at least one processor is configured to use the retrieved infrastructure blueprints to identify the situation in which the at least one industrial apparatus is used or maintained without complying to regulations (see at least paragraphs 26-31).

With regard to Claim 6, Jobin teaches wherein the retrieved process safety data includes regulations about using and maintaining the at least one industrial apparatus, and wherein the at least one processor is configured to use the retrieved regulations to identify the situation in which the at least one industrial apparatus is used or maintained without complying to regulations (see at least paragraphs 2, 18-24, Abstract).

With regard to Claim 7, Jobin teaches wherein the process safety data includes restrictions associated with the geographic location, and wherein the at least one processor is configured to use the restrictions associated with the geographic location to identify the situation in which the at least one industrial apparatus is used or maintained without complying to regulations (see at least paragraphs 26-31, 48).

With regard to Claim 8, Jobin teaches wherein to identify the situation in which the at least one industrial apparatus is used or maintained without complying to regulations, the at least one processor is configured to determine a behavior baseline for employees handling the at least one industrial apparatus based on the retrieved process safety and to use the real-time information to determine if a deviation exists (see at least paragraphs 26-31, 48)

With regard to Claim 9, Jobin teaches wherein updating the risk score includes updating an actual risk score of an ongoing task, and wherein the at least on processor is configured to determine the actual risk score for the ongoing task using the real-time information (see at least paragraphs 37-41, 49).

With regard to Claim 10, Jobin teaches wherein updating the risk score includes updating a predicted risk score of a scheduled task, and wherein the at least on processor is configured to determine the predicted risk score for the scheduled task using at least one characteristic of the task and safety-related information (see at least paragraphs 37-41, 49).

With regard to Claim 11, Jobin teaches wherein the at least one characteristic of the task includes at least one of: an estimated start time of the task, a type of industrial apparatus expected to be utilized in the task, an expected time duration of the task, potential accidents associated with the task, potential accidents associated with the type of industrial apparatus, types of materials expected to be used in the task, or types of tools expected to be used in the task (see at least paragraphs 13-40).

With regard to Claim 12, Jobin teaches wherein the safety-related information includes at least three of the following: work procedures associated with the task, information associated with a type of industrial apparatus expected to be utilized in the scheduled task, information associated with a location of the scheduled task, information associated with the scheduled task, information associated with tools expected to be used in the scheduled task, information associated with materials expected to be used in the scheduled task, information associated with a time of the scheduled task, information about calendar events, information associated with a weather expected to be during the scheduled task, information from periodic inspection tours, or information associated with the industrial environment (see at least paragraphs 13-40).

With regard to Claim 13, Jobin teaches wherein the at least one processor is configured to initiate a remedial action to manage a hazard associated with the integrity of the at least one industrial apparatus for preventing the accident involving the at least one industrial apparatus (see at least paragraphs 2, 13-40).

With regard to Claim 14, Jobin teaches wherein initiating the remedial action includes identifying an employee that responsible of handling the hazard( see at least paragraphs 2, 13-40); 
transmitting a message to the identified employee, wherein the message includes the geographic location (see at least paragraphs 2, 13-40).

With regard to Claim 15, Jobin teaches wherein initiating the remedial action includes providing to an employee associated with the task personalized training based on previous incidents associated with a type of the at least one industrial apparatus, and recommendations on how to execute the task according to work procedures (see at least the Abstract).

With regard to Claim 16, Jobin teaches wherein initiating the remedial action includes displaying the geographic location on a personalized map together with a visual indicator of the real-time hazard's severity (see at least paragraphs 2, 13-40).

With regard to Claim 17, Jobin teaches wherein initiating the remedial action includes creating customized inspection tour based on the geographic location (see at least paragraphs 2, 13-40).

With regard to Claim 18, Jobin teaches wherein initiating the remedial action includes performing an automatic shutdown of the at least one industrial apparatus (see at least paragraphs 13-20).

With regard to Claim 19 Jobin teaches:
identifying an employee located within a safety distance of the geographic location, wherein the safety distance is determined based on type of the hazard (see at least paragraphs 2, 13-40, Claim 2); 
transmitting a personalized location-based evacuation map to the identified employee (see at least paragraphs 2, 13-40, Claim 2). 
 

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624